IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-50142
                          Summary Calendar



FREDERICK COLLINS FERMIN,
and on behalf of the Estate of Petra V. Fermin,

                                         Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA,

                                         Defendant-Appellee.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-97-CV-1159
                         - - - - - - - - - -
                             May 7, 1998
Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Frederick Collins Fermin, a World War II veteran, proceeding

pro se, seeks to appeal the district court’s dismissal, for lack

of subject matter jurisdiction, of his complaint alleging due

process violations and negligence in the handling of his claim

for veteran’s benefits.   Fermin has filed a motion asking this

court to determine if his appeal is frivolous.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-50142
                               -2-

     The district court did not err in dismissing Fermin’s

complaint for lack of subject matter jurisdiction.   38 U.S.C.

§ 511; Zuspann v. Brown, 60 F.3d 1156, 1158 (5th Cir. 1995).     We

hereby grant Fermin’s motion and dismiss the appeal as frivolous.

5th Cir. R. 42.2.

     APPEAL DISMISSED.